Jackson App. No. 06CA18, 2007-Ohio-3898. Sua sponte, this cause is no longer held for the decision in 2007-0288 and 2007-0410, Ahmad v. AK Steel Corp., Butler App. No. CA2006-04-089, 2006-Ohio-7031. The parties are to brief the following question certified by the court of appeals:
“Whether a violation of an administrative building code provision prohibits the application of the open and obvious doctrine and precludes summary judgment on a negligence claim?”
This cause remains consolidated with 2007-1222, Lang v. Holly Hill Motel, Inc., Jackson App. No. 06CA18, 2007-Ohio-3898.